UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7359


TINA M. FAKE,

                Petitioner - Appellant,

          v.

WARDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00141-REM-DJJ)


Submitted:   December 21, 2010            Decided:   January 4, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tina M. Fake, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tina    M.     Fake   appeals      the   district    court’s     order

accepting the magistrate judge’s recommendation and dismissing

her 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) habeas petition.

On appeal, we confine our review to the issues raised in the

Appellant’s      brief.     See   4th   Cir.    R.   34(b).      Because    Fake’s

informal brief does not challenge the basis for the district

court’s disposition, Fake has forfeited appellate review of the

court’s    order.        Accordingly,   we     affirm   the   district     court’s

judgment.       Further, we deny Fake’s motion for a certificate of

appealability.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court     and   argument    would    not   aid   the   decisional

process.

                                                                         AFFIRMED




                                        2